Evans, J.
(dissenting). — I am not able to concur in the majority opinion. The facts involved are very distressing and tend to the discomfiture of cold judgment. I do not think that the record discloses any evidence of negligence on the part of the engineer after he had discovered the peril of the deceased. I do not think that it can be said that there is anything in this record to dispute the . statement of the engineer as to the efforts made by him to stop as soon as he discovered that human beings were in peril. It seems to me, also,1 that his statement in the matter is fully corroborated by all the circumstances shown.
Nor am I able to say that the deceased had an independent occupation at the time of the accident. The showing is that she had done washing for the support of the family during her husband’s absence for two years or more prior to November 1, 1906. She had not engaged in that occupation to any extent after that date. There is a statement of the husband as a witness that this was because her health was poor. This was a mere conclusion of the witness at best. But taking it for what it was worth, and assuming that it was competent thereby to prove the reason why the wife had given up such occupation) the fact remains that she had given it up. The majority opinion at this point is predicated upon the theory that there was sufficient evidence from which an inference could be .drawn, that she would resume the occupation when her health would permit. I can find no evidence in the record tending in any degree' to show an intent on her part to resume such occupation at any future time. I take it that the majority deem the testimony' of the husband, as set forth in the *341opinion, as being sufficient for- that purpose. I am unable to come to this view, and I therefore respectfully note my dissent.